EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Benjamin Stasa (55644) on November 2, 2021.
3.	The application has been amended as follows: 
	CLAIM 1, LINE 4: changed “propulsion” to --traction--.
4.	The above change corrects an antecedence issue.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-17 are distinguishable over the prior art.  As per claims 1 and 12, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, at least a controller programmed to responsive to a step change in an unmodified torque request for the vectoring motor and a predicted torque response of the vectoring motor being greater than the unmodified torque request, command the vectoring motor to generate torque with a modified torque request less than the unmodified torque request, and responsive to the predicted torque response becoming less than the unmodified torque request, command the vectoring motor to generate torque with the unmodified torque request.  As per claim 8, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited publications provide background information on model-predictive control.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661